DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 10 and 19 have been cancelled. 
Claims 1-9, 11-18, and 20 remain pending and stand rejected. 

Response to Arguments
Applicant’s arguments made with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
On page 6-7, similar to previous arguments Applicant argues that the claims do not recite subject matter that falls within any of the three groupings of an abstract idea. The Examiner reiterates his past responses, and reasserts that under prong 1 of step 2A an Examiner must determine whether a claim recites limitations that fall within the categories, which occurs when a claim sets forth or describes the abstract concepts. As noted in the previous arguments and reiterated in the below rejection, the claims at least recite an abstract idea by reciting steps by which a product category list can be created, filtered and displayed to a requesting user. These concepts clearly correspond to organizing human activity in the form of commercial interactions (e.g., marketing or sales activity) and/or fundamental economic practice (e.g., by describing concepts related to the economy or commerce). Whether there are elements in addition to the abstract idea is not a consideration under prong 1, but is instead addressed under prong 2 of step 2A, as discussed further below. 

	Under prong 2 of step 2A, the Examiner maintains that the claims do not integrate the recited exception into a practical application. 
As understood by the examiner, a “multi-tenant” database is merely a shared database that hosts data for multiple “tenants” (i.e., one or more users, such as companies, corporate departments, business or legal organizations, etc. – see Spec: 0015). This is underscored by both the common understanding of the term, as well as Applicant’s specification (e.g., 0014 “system 300 is shown that includes a server 302 that dynamically creates and supports virtual applications 328 based upon data 332 from a database 330 that may be shared between multiple tenants, referred to herein as a multi-tenant database”). Although the claims add language to define the electronic data storage media to contain “a multi-tenant database system”, the claims do not recite specifics in terms of the technical operation of the database – e.g., how data is standardized or formatted, the manner in which data is stored securely, etc. Instead, the claims only recite that a multi-tenant database is used in storing created product category lists (presumably shares amongst multiple “tenants”). As currently written, these elements of the claims do little more than generic computing components that are used to facilitate the abstract idea of creating the product category list, such as by using the database to store the product lists (i.e., using databases in their routine and ordinary capacity).
Applicant further advances arguments concerning improvements in “the technical field of product driven navigation menus”; however, neither the claims nor the specification support improvements to the functioning of a computer itself, to the technical field of user interfaces or navigation menus themselves, or to technology specifically or another technical field. Once again, as written the claims do little more than utilize components such as an API, storage/database, menu editor, etc. that are recited at a high level of generality, representing little more than generic computing components that are used to facilitate the abstract idea of creating the product category list. Though some improvement to the abstract idea of information filtering may exist, this is merely an improvement to the abstract idea itself (e.g., filtering a product list). 
Furthermore, neither the claims nor the specification support improvements to the functioning of a computer itself, to the technical field of user interfaces or navigation menus themselves, or to technology specifically or another technical field. Applicant’s claimed invention is centered on the use of criteria for filtering a product list, which only utilizes the noted additional elements (i.e., these elements are merely used as a tool to perform an abstract idea), and/or as a general link to a particular technical environment such as the Internet or computer networks.  Unlike other eligible decisions such as McRO, Enfish, etc., the plain focus of the claim is not on any improvement in the operation of the interface, a new functioning of an API, etc. To the contrary, as currently written the additional elements are specified only at a high level of generality such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware. Thus, taken alone or in combination, the Examiner maintains that these elements are insufficient to integrate the recited exception into a practical application. 
For at least these reasons, the rejection under 35 USC 101 is maintained below. The Examiner does, however, view specific subject matter from Applicant’s specification as potentially useful in overcoming the rejection under 35 USC 101. Most notably, using an API to provide necessary data “at run-time”, storing and accessing from within the multi-tenant database tenant-specific metadata and metadata within a universal directory, and causing the seller website to be built using corresponding tenant metadata (note Spec: 0017, Fig. 3 #330, 0019, 0021) could aid in overcoming the rejection if properly supported and claimed. 
 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12 and dependent claims 13-18 and 20, claim 12 recites “a navigation menu editor that allows a manager of a website of a seller to create a product category list which includes one or more product categories, and where a that correspond to one or more products from the seller and organize the product category list into a tree hierarchy, where the tree hierarchy defines an order of the product category list”. The wording and grammatical structure emphasized above renders the intended scope of this claim unclear. As best understood by the examiner, the limitation will be interpreted as follows:
“…allows a manager of a website to create a product category list which includes one or more product categories[[,]] , and allows the manager to organize the product category list into a tree hierarchy, where the tree hierarchy defines an order of the product category list”. 
Appropriate correction is required. Dependent claims 13-18 and 20 are rejected by virtue of their dependency on claim 12. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-9, 11-18, and 20, under Step 2A claims 1-9, 11-18, and 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method comprising: 
creating a product category list as a result of input…, where the product category list includes one or more product categories, and where a product category of the one or more product categories corresponds to one or more products from the seller; 
organizing the product category list into a tree hierarchy, where the tree hierarchy defines an order of the one or more product categories; 
storing the product category list…for later retrieval; 
accessing the stored product category list…; 
filtering the stored product category list based on the tree hierarchy, where criteria for filtering is automatically updated based on the identity of a buyer as pre-determined by the seller to reflect
changes, additions and removals in the product category list, 
lack of product inventory,
product expiration dates, and 
entitlements for the user that include products a user is allowed to view and purchase at a price based on a previously negotiated contract price with the user; and 
causing display of the filtered product categories as a product menu to the user…
	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a product category list can be created, filtered and displayed to a requesting user. This represents the performance of a marketing and/or sales activity, which are commercial interactions, as well as a fundamental economic practice (e.g., creating and/or presentation of a catalog list of items). Each of these falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including: a computer system with a processor and a computer readable electronic data storage media which contains a multi-tenant database system, a navigation menu editor for a website, a website, (arguably) storing the product category list into a database for later retrieval, and a user interface (UI).
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Lastly, even assuming arguendo (which the Examiner does not acquiesce) that storing the product category list into a database for later retrieval and causing display of the filtered product categories as a product menu to the user of the website via a user interface (UI) do not form part of the abstract idea (which the Examiner does not acquiesce) – represent little more than extra-solution activity (e.g. data storage, presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing or retrieving information in memory,
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-9 and 11, dependent claims 2-9 and 11 recite more complexities descriptive of the abstract idea itself, and at least inherit the abstract idea of claim 1. As such, claims 2-11 are understood to recite at least a similar abstract idea as recited in claim 1. 

Under prong 2 of step 2A, dependent claims 2-9 and 11 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because claims 2-9 and 11 rely on the additional elements set forth in claim 1. The additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). See again: discussion of prong 2 relative to claim 1 above. 
Lastly, under step 2B, claims 2-9 and 11 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-9 and 11 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claim 12, claim 12 recites a system comprising:
allows a manager of a website to create a product category list which includes one or more product categories, and where a that correspond to one or more products from the seller and organize the product category list into a tree hierarchy, where the tree hierarchy defines an order of the product category list; 
stores the product category list for later retrieval; 
filters the product category list based on the tree hierarchy, where criteria for filtering is automatically updated based on the identity of a buyer as predetermined by the seller to reflect
changes, additions and removals in the product category list, 
lack of product inventory, 
product expiration dates, and 
entitlements for the user that include products a user is allowed to view and purchase at a price based on a previously negotiated price with the user; and 
displays the filtered product categories as a product menu to a user of the website.
Similar to claim 1, These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a product category list can be created, filtered and displayed to a requesting user. This represents the performance of a marketing and/or sales activity, which are commercial interactions, as well as a fundamental economic practice (e.g., creating and/or presentation of a catalog list of items). Each of these falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 12 does recite additional elements, including: a computer system with a processor and a computer readable electronic data storage media which contains a multi-tenant database system, a navigation menu editor for a website, a website, a database, an application program interface (API) that accesses the stored product category list in the database, and a user interface (UI).
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 12 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). This is especially true of the recited API, which is only set forth as a generic API for accessing data in the database. Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks – e.g., a website). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Lastly, even assuming arguendo (which the Examiner does not acquiesce) that a database that stores the product category list into a database for later retrieval and a user interface (UI) the displays the filtered product categories do not form part of the abstract idea (which the Examiner does not acquiesce) – represent little more than extra-solution activity (e.g. data storage, presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claim 12 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 12, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing or retrieving information in memory,
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 12 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
	
Regarding dependent claims 13-18 and 20, dependent claims 13-18 and 20 recite more complexities descriptive of the abstract idea itself, and at least inherit the abstract idea of claim 12. As such, claims 13-20 are understood to recite at least a similar abstract idea as recited in claim 12. 

Under prong 2 of step 2A, dependent claims 13-18 and 20 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because claims 13-20 rely on the additional elements set forth in claim 12. The additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). See again: discussion of prong 2 relative to claim 1 above. 
Lastly, under step 2B, claims 13-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 13-18 and 20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Allowable Subject Matter
Though rejected on other grounds above, claims 1-8, 11-18, and 20 are indicated as allowable over the prior art. The Examiner hereby incorporates Applicant’s arguments filed 11/21/2022, and reiterates that the amendments filed 11/21/2022 taken as a whole are no longer rendered obvious over the prior art. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features – now further including the specific use of a multi-tenant database, filtering based on the identity of a buyer as pre-determined by the seller to reflect each of (i) changes, additions, and removals in the product category list, (ii) lack of product inventory, (iii) product expiration dates, and (iv) entitlements for the user as recited - would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



                                                                                                                                                                                                      /WILLIAM J ALLEN/Primary Examiner, Art Unit 3619